

Exhibit 10.28


TRANSPORTATION AND LOGISTICS AGREEMENT
This Transportation and Logistics Agreement (“Agreement”), dated June 24, 2015,
is made and entered into by and between Bridger Marketing, LLC (hereinafter
designated as “Marketing”) and Bridger Logistics, LLC (hereinafter designated as
“Carrier”). Marketing and Carrier are sometimes referred to herein solely as a
“Party,” or collectively as the “Parties.”
WHEREAS, Marketing requires transportation and logistics services for the
movement of Crude Petroleum from one or more Receipt Point(s) to one or more
Delivery Point(s) by truck transportation, pipeline terminals, pipelines, rail
transportation and marine movements;
WHEREAS, Carrier (or its subsidiary or contractor) is engaged in the business of
transporting Crude Petroleum and providing related logistics services and
expertise with respect to such transportation; and
WHEREAS, certain capitalized terms used in this Agreement are defined in Section
24.
NOW, THEREFORE, Marketing desires to use Carrier’s Services and expertise, and
Carrier desires to provide such Services and expertise to Marketing, in each
case subject to the following terms and conditions and (with respect to any
specific Services) the applicable Statement of Work.
1.
TERM

The term of this Agreement shall become effective on the date hereof and
terminate on the tenth (10th) anniversary hereof, unless otherwise expressly
specified in this Agreement or terminated earlier by mutual written agreement
between the Parties. Termination or expiration of this Agreement will not
relieve any Party from any obligation accruing, or accrued, prior to the date of
such termination, and notwithstanding any such termination or expiration each
Party will continue to be bound by the provisions of this Agreement that
reasonably require some action or forbearance after such termination or
expiration, including those related to confidentiality, indemnities, addresses
for giving notice, governing law and audit rights.
2.
EXCLUSIVITY; RIGHT OF FIRST OFFER

(a)
For purposes of this Agreement, “Services” means any transportation and
logistics services (including transportation and logistics services by truck,
pipeline terminal, pipeline, rail and/or marine assets) for any Crude Petroleum
with respect to any Marketing Arrangements. Services shall be deemed to include
transportation and logistics services indirectly provided to Marketing in
connection with exchange agreements or buy/sell transactions between Marketing
and a third party in which Marketing sells Crude Petroleum to a third party and
then purchases Crude Petroleum from the same third party, with the price
differential reflecting the cost of transportation and logistics along the mode
of transport between the sale and purchase. Notwithstanding the foregoing, any
sales (including by means of an exchange) of Crude Petroleum by Marketing to
third parties where the sale is for the sole purpose of marketing or credit,
rather than for transportation of such Crude Petroleum, shall not be considered
Services.

(b)
For purposes of this Agreement, “Marketing Arrangements” means any arrangement
to which Marketing or any of its Affiliates is a party pursuant to which Crude
Petroleum is marketed, traded or owned by Marketing or any of its Affiliates in
the United States; provided that arrangements in which Crude Petroleum is owned
by or sold to others and with respect to which Marketing has no right or ability
to cause or permit Services to be rendered with respect thereto by Carrier shall
not be deemed Marketing Arrangements.




--------------------------------------------------------------------------------




(c)
Exclusivity Provision. During the term of this Agreement, Marketing agrees that
Carrier will be the sole and exclusive provider of Services with respect to any
Marketing Arrangements for Crude Petroleum that Carrier then has sufficient and
proper assets and personnel to perform such Services required to be provided
hereunder.

(d)
[***]



(e)
ROFO for Non-Offered Services. If Carrier does not then have sufficient and
proper assets and personnel to perform any particular Services, Marketing shall
not engage or contract (or enter into any other arrangement or agreement) with
any other Person to provide such Services with respect to any Marketing
Arrangements without first strictly complying with this Section 2(e).

(i)
Marketing shall provide to Carrier written notice (a “ROFO Notice”) of such
proposed new Marketing Arrangement and the proposed Services with respect
thereto, which notice shall include a reasonably detailed description thereof,
including the proposed commencement, term, price and volume for such proposed
Services and specific information regarding the nature and quality of Crude
Petroleum for which such proposed Services are contemplated and the region in
which such Services are to be performed.

(ii)
If, within five (5) days following the date of its receipt of a ROFO Notice (the
“ROFO Discussion Period”), Carrier delivers written notice (a “ROFO Agreement
Notice”) to Marketing that it will provide the Services proposed within the ROFO
Notice, then the Parties will use commercially reasonable efforts to execute and
deliver a Statement of Work covering such Services promptly but no event later
than ten (10) days after the delivery of such notice to Marketing.

(iii)
If Carrier does not deliver a ROFO Agreement Notice to Marketing before the end
of the ROFO Discussion Period, then Marketing shall be permitted, during the
thirty (30) days immediately succeeding the ROFO Discussion Period, to enter
into a written contract with a Person other than Carrier (a “Substitute
Provider”) of Services with respect to such new Marketing Arrangement; provided,
however, that Marketing shall not enter into any arrangement or agreement with
any Substitute Provider if such arrangement or agreement is on terms more
favorable to the Substitute Provider than those set forth in the ROFO Notice. If
Marketing enters into any arrangement or agreement with a Substitute Provider,
Marketing shall disclose in writing to Carrier the identity of such Substitute
Provider and provide Carrier such details of the arrangement or agreement as
Carrier may reasonably request (it being agreed that any request relating to the
price terms, volume terms, and duration of any arrangement or agreement are
details that are reasonable for Carrier to request), all of which Carrier agrees
to keep confidential using such confidentiality restrictions that are no less
restrictive than those Carrier uses to protect its own confidential information.

(iv)
With respect to any ROFO Notice where Carrier has not delivered a ROFO Agreement
Notice before the end of the ROFO Discussion Period, if Marketing does not enter
into a written contract with a Substitute Provider for Services with respect to
such new Marketing Arrangement within the thirty (30) day-period immediately
succeeding the ROFO Discussion Period, then Carrier shall not engage or contract
(or enter into any other arrangement or agreement) with any other Person to
provide Services with respect to such New Marketing Arrangement without first
strictly complying again with this Section 2(e).



Confidential information has been omitted and separately filed with the
Securities and Exchange Commission. [***] indicates that confidential treatment
has been requested with respect to this omitted information.



--------------------------------------------------------------------------------






3.
RECEIPT/DELIVERY OF CRUDE PETROLEUM

With respect to any specific Services to be provided hereunder, Carrier’s
obligations hereunder shall be contingent upon the execution and delivery by
both Parties of one or more Statements of Work
substantially in the form attached as Exhibit A (each, a “Statement of Work”)
specifying, among other things, each receipt point applicable to such Services
(the “Receipt Point(s)”), each delivery point applicable to such Services (the
“Delivery Point(s)”), the rate(s) applicable to such Services and the term
therefor. Pursuant to the terms of each effective Statement of Work, Carrier
shall, load, unload, handle and transport (including services by truck, pipeline
terminals, pipelines, rail and marine transportation) Crude Petroleum from the
applicable Receipt Point(s) to the applicable Delivery Point(s) as may be
tendered for transportation by or on behalf of Marketing. Carrier shall provide
(or shall cause to be provided) the proper and necessary equipment to perform
Services under this Agreement and each applicable Statement of Work.
4.
FACILITY ACCESS

In connection with Carrier (or its Affiliate or contractor) performing Services
hereunder, Marketing shall provide Carrier (or its Affiliate or contractor) with
any necessary access to facilities belonging to Marketing, its Affiliates and/or
the facilities of third parties. Carrier shall cause its employees or agents to
comply with all the terms, provisions, rules, regulations and instructions
supplied by the owner or operator of any such facility in the loading, unloading
or transportation of Crude Petroleum or its equipment. Each Party agrees that
its agents and employees will comply with all known safety regulations of the
other when such agents or employees are on the premises of the other in
connection with the performance of this Agreement. Marketing shall have no
liability or responsibility for delay, detention, or demurrage; provided,
however, that if delay, detention, or demurrage is incurred at loading as a
result of the acts or omissions of Marketing or its Affiliate, Marketing will
pay Carrier the actual, out-of-pocket demurrage charges incurred by Carrier.
5.
PERMITS/COMPLIANCE WITH LAWS

Carrier shall be responsible for securing, at Carrier’s cost, any permits and
operating authorities’ consents necessary for the Services provided by or on
behalf of Carrier hereunder. Each Party agrees to comply with all Applicable
Laws. Each Party agrees that all financial settlements, billings and reports
rendered to the other Party as provided for in this Agreement will, to the best
of its knowledge, reflect properly the facts about all activities and
transactions related to this Agreement.
6.
MEASUREMENT

To the extent the services provided to Marketing hereunder involve the
measurement of Crude Petroleum, Carrier warrants to Marketing that Carrier’s
activities related to the measurement of Crude Petroleum hereunder, whether
involving measurements of Crude Petroleum purchased by Marketing at the “lease
level” or otherwise, shall be conducted: (i) in a manner that results in
accurate measurements; (ii) in accordance with applicable industry standards
(including the then-current version of the Manual of Petroleum Measurement
Standards as published by the American Petroleum Institute (“API”)) or, to the
extent Marketing notifies Carrier of same, in accordance with other standards
specifically agreed to by Marketing and the lease operator or other seller of
the Crude Petroleum in question; and (iii) in accordance with all applicable
laws, regulations and other governmental requirements. Ticket, manifest, and
invoice quantity shall be based on API tank gauging measurement procedures. Each
Party, upon such Party’s reasonable request, shall be entitled to review, audit
or otherwise monitor the other Party’s measurement activities hereunder and any
documents relating thereto, and each Party agrees to reasonably cooperate with
the requesting Party in the course of any such review, audit or monitoring.



--------------------------------------------------------------------------------




7.
TITLE/LOSSES

Title to the Crude Petroleum tendered by or on behalf of Marketing to Carrier
for Services will remain with Marketing at all times, subject to any lien
created under Applicable Law. Carrier may, in its sole but reasonable
discretion, reject any Crude Petroleum, when made available to Carrier for
Services by or on behalf of Marketing, which may be involved in litigation, the
title of which may be in dispute, or which may be encumbered by a lien or charge
of any kind (except for customary encumbrances arising under a joint operating
agreement or Applicable Law), and Carrier may require that Marketing either
provide (i) satisfactory evidence of Marketing’s good, marketable and
unencumbered title (other than customary encumbrances arising under a joint
operating agreement or Applicable Laws, or any lien created under any obligation
of Marketing for borrowed money), or (ii) a reasonably satisfactory indemnity
bond to protect Carrier. Crude Petroleum gains and losses resulting from
Services will be allocated as Loss Allowance (defined below) in accordance with
this Agreement.
8.
PAYMENT OBLIGATION

Exhibit B sets forth the applicable rates that Marketing shall be charged for
the Services provided by Carrier hereunder as of the date hereof, except to the
extent set forth to the contrary in any applicable Statement of Work. Each
month, Carrier shall deliver to Marketing, by email or facsimile, an invoice for
the Services rendered during the previous month. Marketing shall pay each such
invoice by the later of the 20th day of the applicable month or the 10th day
following the date such invoice was delivered to Marketing. If the due date for
payment falls on a Saturday or a New York bank holiday other than a Monday,
payment shall be due on the immediately preceding New York banking day. If the
due date for payment falls on a Sunday or Monday New York bank holiday, payment
shall be due on the next succeeding New York banking day.
9.
INSURANCE/TAXES

Carrier shall maintain (or cause to be maintained) insurance as required by
Applicable Law. During the term of this Agreement, any taxes assessed by any
governmental authority upon or as a result of the ownership, loading, unloading,
transportation or delivery of any of Marketing’s Crude Petroleum or the Services
provided by Carrier to Marketing hereunder, shall be borne and paid by
Marketing, except to the extent any such taxes are required under applicable law
to be paid by Carrier, in which case, such taxes shall be paid by Carrier and
reimbursed by Marketing. The above notwithstanding, Carrier shall remain liable
for and Marketing shall have no obligation to reimburse Carrier for (a) any
taxes imposed on or calculated based upon net profits, gross or net income,
profit margin or gross receipts of Carrier, (b) any taxes measured by capital
value or net worth of Carrier, or (c) any ad valorem or personal property taxes
on the equipment used by Carrier in performing the Services hereunder.
10.
RELATIONSHIP OF THE PARTIES

In the performance of any Services hereunder, Carrier conclusively shall be
deemed an independent contractor, with the right and authority to direct and
control all work being performed by the employees, contractors, agents or
representatives of Carrier. Carrier shall be permitted to engage owner-operators
and subcontractors to perform all or a portion of the Services hereunder. Any
such owner-operator and subcontractor shall for purposes of this Agreement be
considered to be acting on behalf of and as an agent for Carrier at all times in
connection with this Agreement. Carrier is responsible for ensuring all
owner-operators and subcontractors are compliant with all terms and conditions
of this Agreement. All costs incurred in Carrier’s performance of the Agreement
including payroll, fuel, tolls, and depreciation shall be borne by Carrier.
Marketing shall provide coordinates of load origination and unload destination
and Carrier shall determine routing and resulting transit



--------------------------------------------------------------------------------




mileage. Marketing shall be responsible for all obligations and liabilities for
the payment of all persons due any proceeds derived from Marketing’s Crude
Petroleum transported under this Agreement, including, without limitation,
royalties, overriding royalties and similar interests.
11.
INDEMNIFICATION; LIMITATION OF LIABILITY

(a)
Except as otherwise expressly provided in this Agreement (including elsewhere in
this Section 11), each Party (the “Indemnifying Party”) will be responsible for,
and will release, indemnify, defend, and hold harmless the other Party (the
“Indemnified Party”) and its Indemnified Group from and against any and all
Losses based on the personal injury or death of any person or damage to property
to the extent caused by or resulting from the negligence, gross negligence, or
willful misconduct on the part of the Indemnifying Party, its employees, agents,
or contractors in the performance of its obligations under this Agreement.

(b)
Notwithstanding anything to the contrary in this Agreement, each Party’s
liability for Losses hereunder is limited to direct, actual damages only, and no
Party or its Group shall be liable to any Person for specific performance,
consequential damages, indirect damages, incidental damages, exemplary damages,
or special damages, loss of profits, loss of product or production, business
interruptions, or punitive damages arising out of or resulting from this
Agreement (including from the performance, suspension of performance, failure to
perform, or termination of the services contemplated hereby), even if caused in
whole or in part by the negligence, fault, or strict liability of a Party or its
employees, agents, or contractors. CARRIER SPECIFICALLY DISCLAIMS ANY AND ALL
IMPLIED OR EXPRESS WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.

(c)
Notwithstanding anything in this Agreement to the contrary, Carrier in
possession of Crude Petroleum shall not be liable for any loss thereof, damage
thereto, or delay, in each case, caused by Force Majeure, any default of
Marketing, or from any other cause not attributable to the negligence of
Carrier.

(d)
Any liability associated with contaminated, non-conforming or hazardous Crude
Petroleum or disposal of any contaminated, non-conforming or hazardous Crude
Petroleum shall be borne solely by Marketing. Carrier’s acceptance of, or
failure to reject, Crude Petroleum tendered for services at any Receipt Point
shall not be deemed to be a waiver by Carrier of Marketing’s obligations or
liability regarding compliance with the provisions of this Agreement. If, upon
investigation, Carrier determines that any Crude Petroleum delivered by or on
behalf of Marketing does not conform to the requisite quality specifications, or
if the Crude Petroleum delivered by or on behalf of Marketing contains
contaminated or hazardous substances, which (in Carrier’s opinion) may
materially affect the quality of Crude Petroleum or Carrier’s operations,
Marketing will be liable for the cost of Carrier’s investigation in addition to
other remedies specified in this Agreement.



12.
FORCE MAJEURE

(a)
Neither Party shall be liable to the other Party for failure to perform any of
its obligations under this Agreement, except the obligation to make monetary
payments due hereunder or each Party’s indemnification obligations as set forth
in this Agreement, to the extent such performance is hindered, delayed, or
prevented by Force Majeure. “Force Majeure" shall mean causes, conditions,
events, or circumstances affecting either Party, either Party’s facilities,
upstream facilities or transporters, or downstream facilities or transporters,
which are beyond the reasonable control of the Party claiming Force Majeure.
Such causes, conditions, events, and circumstances shall include acts of God,
wars (declared or undeclared), insurrections, hostilities, strikes, lockouts,
riots, floods, fires, storms, storm warnings, industrial or labor disturbances,
acts of the public enemy, acts of terrorism, local or national disruptions to
transportation networks or operations,




--------------------------------------------------------------------------------




sabotage, blockades, insurrections, epidemics, landslides, lightning,
earthquakes, washouts, arrests and restraints of rulers and peoples, civil
disturbances, fuel shortages, explosions, breakage or accidents to machinery or
lines of pipe, hydrate obstruction or blockages of any kind of lines of pipe,
adverse operating conditions on any Party’s facilities or on any upstream or
downstream facilities, repairs, improvements, replacement of or alterations to
plants, lines of pipe or related facilities, inability of either Party to obtain
necessary machinery, materials, permits, easements or rights-of-way on
reasonable terms, freezing of a well or delivery facility, the act of any
Governmental Authority prohibiting a Party from discharging its obligations
under this Agreement or resulting in diminutions in service and conduct.
Inability of a Party to be profitable or to secure funds, arrange bank loans or
other financing, obtain credit or (other than for reasons of Force Majeure) have
adequate capacity on downstream facilities or transporters shall not be regarded
as an event of Force Majeure.


(b)
If by reason of Force Majeure either Party is rendered unable, wholly or in
part, to carry out its obligations under this Agreement, it is agreed that upon
such Party giving notice in full particulars of such Force Majeure in writing or
by other electronic means to the other Party within a reasonable time after the
occurrence of the cause relied on, the Party giving such notice, so far as and
to the extent that it is affected by such Force Majeure, will not be liable in
damages during the continuance of any inability so caused, but for no longer
period, and such cause will so far as possible be remedied with all reasonable
dispatch.



(c)
A Party claiming Force Majeure shall use commercially reasonable efforts to
remove the cause, condition, event, or circumstance of such Force Majeure, shall
promptly give written notice to the other Party of the termination of such Force
Majeure, and shall resume performance of any suspended obligation as soon as
reasonably possible after termination of such Force Majeure. The foregoing
sentence shall not require the settlement of strikes, lockouts, or other labor
difficulty by the Party claiming Force Majeure.



13.
NOTICE OF CLAIMS

Except as may be otherwise expressly provided herein, as a condition precedent
to recovery from Carrier for loss, damage, or delay to shipments, any claim must
be filed in writing with Carrier within nine months after delivery of the Crude
Petroleum, or, in case of failure to make delivery, then within nine months
after a reasonable time for delivery has elapsed (or, in each case, if longer,
nine months after Marketing discovered, or after the exercise of reasonable
diligence should have discovered, such loss, damage or delay); and any suit
arising out of any such claim shall be instituted against Carrier within one
year from the day when notice in writing is given by Carrier to the claimant
that Carrier has disallowed the claim or any part or parts thereof specified in
the notice. Where any claim is not filed or any suit is not instituted thereon
in accordance with the foregoing provisions, Carrier shall not be liable
therefor and such claim will not be paid.
14.
RECORDS

Each Party shall have the right, at its own expense, upon thirty (30) days
written notice and during reasonable working hours to perform an audit of the
other Party’s books and records (“Audit”) no more often than once in any
calendar year. A Party performing an Audit shall have the right to obtain access
to and copies of the relevant portion of such books and records which shall be
considered Confidential Information hereunder and includes, but is not limited
to, financial information, reports, charts, calculations, measurement data,
allocation support, third party support, telephone recordings, and electronic
communications of the other Party to the extent reasonably necessary and
available to verify performance under the terms and conditions of this
Agreement, including the accuracy of any statement, allocation, charge, payment
calculation, or determination made pursuant to the



--------------------------------------------------------------------------------




provisions contained in this Agreement for or during any calendar year within
the thirty-six (36) month period preceding the calendar year in which the Audit
occurs. For the avoidance of doubt, with respect to books and records related to
Services Carrier provides to third parties to the extent required to be
disclosed hereunder, Carrier shall only be required to provide Marketing with
summary records that provide volume, rate and quality information relating to
Services Carrier provides to such third parties to the extent that such
information is required to determine compliance with this Agreement, but which
exclude such third parties’ names or other personal or confidential information.
The Party subject to the Audit shall respond to all exceptions and claims of
discrepancies within 90 days of receipt thereof. Except as otherwise provided in
Section ý13, the accuracy of any statement, allocation, charge, payment
calculation, or determination made pursuant to the provisions of this Agreement
shall be conclusively presumed to be correct after the end of the thirty-six
(36) month period next following the end of the calendar year in which the
statement, allocation, charge, payment calculation, or determination was
generated or prepared, if not challenged (claimed) in writing prior thereto.
Except as otherwise provided in Section ý13, each Party agrees that all claims
and rights to adjustments are irrevocably waived and released unless a claim is
made in writing within the thirty-six (36) month period next following the end
of the calendar year in which the statement, allocation, charge, payment
calculation, or determination was generated or prepared, notwithstanding any
longer period that may be permitted by any applicable statute of limitations or
other applicable law.
15.
ENTIRE AGREEMENT

This Agreement constitutes the complete and entire agreement between the Parties
and incorporates all of their prior negotiations, discussions and understandings
with respect to the subject matter herein. Although there may be other written
contracts between the Parties, there are no private understandings or side
agreements between the Parties relating to their respective rights and duties
under this Agreement. This Agreement may be executed by the Parties in separate
counterparts and all such counterparts shall together constitute one and the
same instrument. In the event that any signature is delivered by e-mail or
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or the Party on whose behalf the signature is
executed) the same with the same force and effect as if such e-mail or facsimile
signature page were an original thereof.
16.
ASSIGNMENT

This Agreement shall be binding upon and shall inure to the benefit of the
successors and assigns of the Parties; provided that neither this Agreement, nor
any interest therein, shall be assigned, transferred, or conveyed by Marketing
or Carrier, in whole or in part, without the prior written consent of the other,
which consent shall not be unreasonably withheld, conditioned or delayed, except
that (a) Carrier may pledge or assign its rights and interests in this Agreement
to any lender as security in connection with any financing transaction for the
benefit of itself or any of its affiliates and (b) Carrier may assign its rights
and interests in this Agreement to an Affiliate of Carrier. Any purported
assignment in violation of the foregoing shall be null and void.
17.
RULES/CLASSIFICATIONS

All Services provided hereunder shall be governed by and subject to Applicable
Law. To the extent permitted by Applicable Law, in the event of a conflict
between the terms, conditions and provision of any bill of lading or Applicable
Law and this Agreement, the terms of this Agreement shall govern.
18.
CONFIDENTIALITY; RESTRICTIVE COVENANTS

The Parties agree that any confidential, proprietary or non-public material
information communicated to or received by a Party from the other Party in
connection herewith is confidential (with respect to such receiving Party,
“Confidential Information”) and each receiving Party shall (i) hold such
Confidential Information in confidence, exercising a degree of care not less
than the care used by



--------------------------------------------------------------------------------




each respective Party to protect its own proprietary or confidential
information, (ii) restrict disclosure of such Confidential Information solely to
those of its and its affiliates’ directors, officers, employees, contractors,
legal advisors and consultants with a “need to know” and not to disclose it to
any other Person, (iii) advise those Persons to whom such Confidential
Information is disclosed of their confidentiality and use obligations hereunder,
and (iv) use such Confidential Information for the sole purpose of meeting
obligations contained herein; provided, however, that either Party or its
affiliates may make any public disclosure that it believes in good faith is
required by applicable law or any listing or trading agreement applicable to or
concerning it or its affiliates or to any of their publicly traded securities.
The Parties acknowledge that in the event of an unauthorized disclosure, the
damages incurred by a Party due to the disclosure may be difficult to ascertain,
and that such damaged Party may seek injunctive relief as well as monetary
damages against a Party that breaches this Agreement and causes such damages. In
the event of a conflict between this Agreement and the terms of any
confidentiality agreement or other similar agreement between the Parties, the
terms, conditions and provisions of this Agreement related to confidentiality or
nondisclosure shall control. The provisions of this section shall survive the
expiration or termination of this Agreement.
During the first four (4) years of the term of this Agreement, Marketing
covenants and agrees that it shall not, directly or indirectly, whether through
its respective Affiliates, representatives, agents or otherwise, provide any
services to any Person in the United States that are or may be competitive with
the services that Carrier provides or has provided to Marketing under this
Agreement. Marketing agrees that the restrictions on its activities contemplated
by the foregoing are reasonable in light of the commercial relationship
Marketing has with Carrier, and Marketing’s access to the Confidential
Information of Carrier.
19.
CHOICE OF LAW; WAIVER OF JURY TRIAL

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Texas (without regard to any principles of conflicts of laws
which would direct application of the substantive laws of another jurisdiction).
In the event of a dispute over the meaning or application of this Agreement, it
shall be construed fairly and reasonably and neither more strongly for nor
against any Party.
TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, THE
PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY ACTION
ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT. THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG
THE PARTIES IRREVOCABLY TO WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY
ACTION WHATSOEVER BETWEEN OR AMONG THEM RELATING TO THIS AGREEMENT AND THAT SUCH
ACTIONS WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE
SITTING WITHOUT A JURY.
20.
ADDITIONAL TERMS

No waiver by either party hereto of a breach of an obligation owed hereunder by
the other party shall be construed as a waiver of any other breach, whether of
the same or a different nature. Any provision hereof which is legally
unenforceable shall be ineffective only to the extent of such unenforceability
without thereby invalidating the remaining provisions hereof or affecting the
validity of enforceability of this Agreement as a whole.



--------------------------------------------------------------------------------




This Agreement shall not be modified or amended except by written instrument
duly executed by officers or other duly authorized representatives of the
respective parties. Any notice required under this Agreement must be in writing
and shall be effective upon receipt or refusal of delivery service to the
party’s business address as set forth in this Agreement.
21.
REPRESENTATIONS AND WARRANTIES

Marketing represents and warrants to Carrier as follows: (a) Marketing is duly
organized, validly existing and in good standing under the Laws of the State of
Louisiana; (b) the execution, delivery and performance of this Agreement and all
documents required to be executed and delivered by Marketing in connection
herewith, and the performance of the transactions contemplated hereby and
thereby, have been duly and validly authorized by all necessary limited
liability company or similar action on the part of Marketing; (c) this Agreement
has been duly executed and delivered by or on behalf of Marketing (and all
documents required hereunder to be executed and delivered by Marketing in
connection herewith will be duly executed and delivered by Marketing) and this
Agreement (assuming that this Agreement constitutes the legal, valid and binding
obligation of Carrier) constitutes, and at the time of their execution such
documents will constitute, the valid and binding obligations of Marketing,
enforceable in accordance with their terms except as such enforceability may be
limited by applicable bankruptcy or other similar laws affecting the rights and
remedies of creditors generally, as well as by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law); and (d) the execution, delivery and performance of this
Agreement and all documents required to be executed and delivered by Marketing
and the transactions contemplated herein and therein, will not (i) violate any
provision of the organizational documents of Marketing, (ii) result in default
(with due notice or lapse of time or both) or the creation of any lien,
encumbrance or adverse claim or give rise to any right of termination,
cancellation or acceleration under any of the terms, conditions or provisions of
any material note, bond, mortgage, indenture, license or agreement to which
Marketing is a party, (iii) violate any judgment, order, ruling or decree
applicable to Marketing as a party in interest, or (iv) violate any laws
applicable to Marketing.
Carrier represents and warrants to Marketing as follows: (a) Carrier is duly
organized, validly existing and in good standing under the Laws of the State of
Louisiana; (b) the execution, delivery and performance of this Agreement and all
documents required to be executed and delivered by Seller in connection
herewith, and the performance of the transactions contemplated hereby and
thereby, have been duly and validly authorized by all necessary limited
liability company or similar action on the part of Carrier; (c) this Agreement
has been duly executed and delivered by or on behalf of Carrier (and all
documents required hereunder to be executed and delivered by Carrier in
connection herewith will be duly executed and delivered by Carrier) and this
Agreement (assuming that this Agreement constitutes the legal, valid and binding
obligation of Marketing) constitutes, and at the time of their execution such
documents will constitute, the valid and binding obligations of Carrier,
enforceable in accordance with their terms except as such enforceability may be
limited by applicable bankruptcy or other similar laws affecting the rights and
remedies of creditors generally, as well as by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law); and (d) the execution, delivery and performance of this
Agreement and all documents required to be executed and delivered by Carrier and
the transactions contemplated herein and therein, will not (i) violate any
provision of the organizational documents of Carrier, (ii) result in default
(with due notice or lapse of time or both) or the creation of any lien,
encumbrance or adverse claim or give rise to any right of termination,
cancellation or acceleration under any of the terms, conditions or provisions of
any material note, bond, mortgage, indenture, license or agreement to which
Carrier is a party, (iii) violate any judgment, order, ruling or decree
applicable to Carrier as a party in interest, or (iv) violate any laws
applicable to Carrier.



--------------------------------------------------------------------------------




The representations and warranties in this Section 21 shall survive the
execution, delivery, and performance of this Agreement.
22.
SEVERABILITY

Whenever possible, each provision or portion of any provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but, if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law, such invalidity, illegality or unenforceability shall not
affect the validity, legality or enforceability of any other provision or
portion of any provision in such jurisdiction applying such law, and this
Agreement shall be reformed, construed and enforced in such jurisdiction in such
manner as will effect as nearly as lawfully possible the purposes and intent of
such invalid, illegal or unenforceable provision.
23.
CERTAIN ADDITIONAL OBLIGATIONS OF MARKETING

[***]
[***]
Marketing acknowledges and agrees that the Monroe TLA contemplates certain
obligations on behalf of Marketing in connection with the transactions
contemplated therein. Accordingly, Marketing agrees to fulfil all obligations
contemplated under the Monroe TLA that, pursuant to the terms thereof, are
contemplated as obligations of Marketing.
Marketing agrees that it shall not, without Carrier’s prior written consent
thereto, amend or modify any term or condition of the COSA or take any action in
connection with the COSA, in each case, the result of which could cause and
adverse effect on Carrier.
24.
CERTAIN DEFINED TERMS

The following terms shall have the following meanings in this Agreement:
“Affiliate” means, with respect to any relevant Person, any other Person
controlling, controlled by, or under common control with, such relevant Person,
where “control” (and its derivatives) means the ability, directly or indirectly,
through one or more intermediaries, to direct or cause the direction of the
management and policies of such relevant Person, whether through the ownership
or control of voting securities or interest, by contract, or otherwise.
“Applicable Law” means the laws, rules, regulations, decrees, and orders of the
United States of America and all other Governmental Authorities having
jurisdiction, whether such Laws now exist or hereafter come into effect.
“COSA” means the Amended and Restated Crude Oil Supply Agreement entered into on
May 26, 2015, by and between Bridger Marketing, LLC and Monroe Energy LLC.
“Crude Petroleum” means crude oil and condensate.
Confidential information has been omitted and separately filed with the
Securities and Exchange Commission. [***] indicates that confidential treatment
has been requested with respect to this omitted information.





--------------------------------------------------------------------------------




“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity or administrative authority,
agency, court, tribunal, commission, board or bureau exercising executive,
legislative, judicial, regulatory, or administrative functions of or pertaining
to any nation or government.
“Indemnified Group” means, with respect to any Party in its capacity as an
Indemnified Party, its officers, directors, employees, agents, contractors,
subcontractors, and other representatives
“Loss” means any loss, expense, liability, obligation, damage, demand, suit,
sanction, claim, settlement, judgment, lien, civil fine, civil penalty,
interest, or cost, of every kind and character (including reasonable fees and
expenses of attorneys, technical experts, and expert witnesses reasonably
incident to same).
“Monroe TLA” means that certain Transportation and Logistics Services Agreement
made and entered into on May 26, 2015, by and between Bridger Logistics, LLC and
Monroe.
“Person” means any individual or entity, including any corporation, limited
liability company, partnership (general or limited), joint venture, agency,
association, joint stock company, trust, organization, Governmental Authority,
or other entity.
25.
INTERPRETATION

The table of contents and headings in this Agreement are for convenience of
reference only and shall not control or affect the meaning or construction of
any provisions hereof. When a reference is made in this Agreement to a Section,
subsection, paragraph, clause, or Exhibit or, such reference shall be to a
Section, subsection, paragraph or clause of, or an Exhibit to, this Agreement
unless otherwise indicated. Whenever the word “include,” “includes” or
“including” is used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. All terms defined
in this Agreement have the defined meanings when used in any certificate or
other document made or delivered pursuant hereto unless otherwise defined
therein. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. All references to “$” or
dollar amounts shall be to lawful currency of the United States of America. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to any Person are also to its permitted successors and assigns.
Unless specifically provided for herein, the term “or” shall not be deemed to be
exclusive. The word “extent” in the phrase “to the extent” means the degree to
which a subject or other thing extends, and such phrase shall not mean simply
“if”. All references to the defined term “Hydrocarbons” shall mean Crude
Petroleum, natural gas, casinghead gas, drip gasoline, natural gasoline,
petroleum, natural gas liquids, condensate, products, liquids and other
hydrocarbons.



--------------------------------------------------------------------------------






The undersigned parties hereto hereby agree to the terms of this Transportation
Logistics Agreement, effective as of the date first written above.
BRIDGER MARKETING, LLC
By: Bridger, LLC, its Manager
 
BRIDGER LOGISTICS, LLC
By: Bridger, LLC, its Manager
By:
/s/ James H. Ballengee
 
By:
/s/ Julio E. Rios II
Name:
James H. Ballengee
 
Name:
Julio E. Rios II
Title:
Chief Executive Officer
 
Title:
Chief Executive Officer




--------------------------------------------------------------------------------






EXHIBIT A


STATEMENT OF WORK
This Statement of Work dated as of _________, _________ (the “Statement of
Work”), is between Bridger Logistics, LLC (“CARRIER”) and Bridger Marketing, LLC
(“MARKETING”). All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Transportation and Logistics Agreement to
provide Services (the “TLA”), dated as of May [__], 2015, between CARRIER and
MARKETING.
This Statement of Work is hereby incorporated into and made part of the TLA.
Pursuant to the terms of the TLA, and for good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged by the parties hereto, the
parties hereto agree as follows:
1.
GENERAL TERMS

1.1.This is a Statement of Work under the TLA and is subject to all of the terms
of the TLA. In the event of any conflict between the terms of this Statement of
Work and any terms of the TLA, the TLA’s terms shall control. Notwithstanding
the foregoing, if a provision of this Statement of Work specifically references
a provision in the TLA and provides that the provision of this Statement of Work
shall control in the event of a conflict, then such provision in this Statement
of Work shall control with respect to the Services under this Statement of Work.
1.2.The term (“Term”) of this Statement of Work shall commence on ____________
(the “Effective Date”) and shall expire upon the earlier of (i) ________ or (ii)
_________. In addition, either CARRIER or MARKETING may terminate this Statement
as Work as follows: ___________________.
1.3.This Statement of Work may be executed in any number of counterparts by the
parties hereto and delivered in person or transmitted by facsimile, electronic
communication in portable document format (.pdf), or similar transmission, each
of which, when so executed and delivered, shall be deemed an original, but such
counterparts shall together constitute but one and the same Statement of Work.


2.SERVICES PROVIDED
2.1.Listed below are descriptions and/or specifications of the Services to be
performed.
Summary of Services
RECEIPT POINT(S)
EST. BARRELS PER DAY
RATE ($/Barrel)
 
 
 
 
 
 
 
 
 
 



2.2.Listed below is the name and address of an authorized representative for
each of CARRIER and MARKETING.



--------------------------------------------------------------------------------




CARRIER Authorized Representative
 
MARKETING Authorized Representative
Name:
 
 
Name:
 
Address:
 
 
Address:
 
 
 
 
Telephone:
 
 
Telephone:
 
Fax:
 
 
Fax:
 



2.3.All Services performed pursuant to this Statement of Work shall be performed
at the rates set forth above. In addition to the rates set forth above,
additional charges may also apply with respect to the Services as specified in
the Rate Schedule (as amended, supplemented or modified from time to time) which
is included as Exhibit C to the TLA.


CARRIER shall be authorized to commence the Services described in this Statement
of Work once this Statement of Work is signed and delivered by MARKETING and
CARRIER.




IN WITNESS WHEREOF, the parties have executed this Statement of Work as of
__________________, _____ by their duly authorized representatives.
CARRIER
 
MARKETING
BRIDGER LOGISTICS, LLC
 
BRIDGER MARKETING, LLC
By:
Name:
Title:
 
By:
Name:
Title:










--------------------------------------------------------------------------------






Exhibit B
Rate Schedule
($ per barrel)


1.
Truck Transportation Rates

a.
North Dakota (attached)

b.
Louisiana / Texas (attached)

c.
DJ Basin (attached)



2.
Pipeline Terminals

a.
North Dakota Pipeline System terminals

i.
[***]

ii.
[***]

b.
Karnack terminal

i.
[***]

c.
LaBarge terminal

i.
[***]

d.
Permian terminals

i.
[***]

ii.
[***]



3.
Pipelines

a.
NDPL Pipeline Shipper Management

i.
[***]

ii.
[***]

b.
Platte Pipeline Shipper Management

i.
[***]

c.
Cline Shale Pipeline Shipper Management

i.
[***]

d.
Bridger Lake

i.
[***]



4.
Rail Terminals

a.
North Dakota rail terminals

i.
Berthold Rail Terminal

1.
[***]

2.
[***]

3.
[***]

4.
[***]





Confidential information has been omitted and separately filed with the
Securities and Exchange Commission. [***] indicates that confidential treatment
has been requested with respect to this omitted information.





--------------------------------------------------------------------------------




ii.
Van Hook Rail Terminal

1.
[***]

2.
[***]

3.
[***]

4.
[***]



iii.
Pioneer Rail Terminal

1.
[***]

2.
[***]

3.
[***]

4.
[***]



*
[***]



































































Confidential information has been omitted and separately filed with the
Securities and Exchange Commission. [***] indicates that confidential treatment
has been requested with respect to this omitted information.



--------------------------------------------------------------------------------




 
Trucking Rates Prepared
Exclusively for
Bridger Marketing, LLC



Region:  North Dakota
Effective Date:  OCTOBER 1, 2013*
*Rates are subject to change upon 30 days' notice



Loaded Miles
Rate
 
Loaded Miles
Rates
 
Loaded Miles
Rates
1
5
[***]
 
151
155
[***]
 
301
305
[***]
6
10
[***]
 
156
160
[***]
 
306
310
[***]
11
15
[***]
 
161
165
[***]
 
311
315
[***]
16
20
[***]
 
166
170
[***]
 
316
320
[***]
21
25
[***]
 
171
175
[***]
 
321
325
[***]
26
30
[***]
 
176
180
[***]
 
326
330
[***]
31
35
[***]
 
181
185
[***]
 
331
335
[***]
36
40
[***]
 
186
190
[***]
 
336
340
[***]
41
45
[***]
 
191
195
[***]
 
341
345
[***]
46
50
[***]
 
196
200
[***]
 
346
350
[***]
51
55
[***]
 
201
205
[***]
 
351
355
[***]
56
60
[***]
 
206
210
[***]
 
356
360
[***]
61
65
[***]
 
211
215
[***]
 
361
365
[***]
66
70
[***]
 
216
220
[***]
 
366
370
[***]
71
75
[***]
 
221
225
[***]
 
371
375
[***]
76
80
[***]
 
226
230
[***]
 
376
380
[***]
81
85
[***]
 
231
235
[***]
 
381
385
[***]
86
90
[***]
 
236
240
[***]
 
386
390
[***]
91
95
[***]
 
241
245
[***]
 
391
395
[***]
96
100
[***]
 
246
250
[***]
 
396
400
[***]
101
105
[***]
 
251
255
[***]
 
401
405
[***]
106
110
[***]
 
256
260
[***]
 
406
410
[***]
111
115
[***]
 
261
265
[***]
 
411
415
[***]
116
120
[***]
 
266
270
[***]
 
416
420
[***]
121
125
[***]
 
271
275
[***]
 
421
425
[***]
126
130
[***]
 
276
280
[***]
 
426
430
[***]
131
135
[***]
 
281
285
[***]
 
431
435
[***]
136
140
[***]
 
286
290
[***]
 
436
440
[***]
141
145
[***]
 
291
295
[***]
 
441
445
[***]
146
150
[***]
 
296
300
[***]
 
446
450
[***]



Above rates are based on retail diesel @$[***]/gallon - If retail diesel exceeds
$[***]/gallon, see fuel surcharge calculation below
Fuel Surcharge (FSC) Reimbursement = Gallons x FSC Reimbursement Rate
Gallons = Loaded Miles x 2 / Fuel Mileage per Gallon (which is set at 3.0)
FSC Reimbursement Rate = [***]
Wait Time = After first hour of Wait Time, $[***] per hour for each subsequent
hour of Wait Time
Rejects = Upon submission of Carrier-numbered reject run ticket, $[***]
Splits Loads = $[***] per run that involves Split Loads (as defined in the ICOA)
Minimum Barrels = [***] netted barrels
Chain Up = $[***]












--------------------------------------------------------------------------------






/s/ Jeremy H. Gamboa                                 10/1/13    
Jeremy H. Gamboa                                     Date
     EVP & COO








































































































Confidential information has been omitted and separately filed with the
Securities and Exchange Commission. [***] indicates that confidential treatment
has been requested with respect to this omitted information.





--------------------------------------------------------------------------------






CONFIDENTIAL
 
Trucking Rates Prepared
Exclusively for
Bridger Marketing, LLC



Region:  DJ Basin
Effective Date:  February 1, 2015*
*Rates are subject to change upon 30 days' notice



Loaded Miles
Rate
 
Loaded Miles
Rates
 
Loaded Miles
Rates
1
5
[***]
 
151
155
[***]
 
301
305
[***]
6
10
[***]
 
156
160
[***]
 
306
310
[***]
11
15
[***]
 
161
165
[***]
 
311
315
[***]
16
20
[***]
 
166
170
[***]
 
316
320
[***]
21
25
[***]
 
171
175
[***]
 
321
325
[***]
26
30
[***]
 
176
180
[***]
 
326
330
[***]
31
35
[***]
 
181
185
[***]
 
331
335
[***]
36
40
[***]
 
186
190
[***]
 
336
340
[***]
41
45
[***]
 
191
195
[***]
 
341
345
[***]
46
50
[***]
 
196
200
[***]
 
346
350
[***]
51
55
[***]
 
201
205
[***]
 
351
355
[***]
56
60
[***]
 
206
210
[***]
 
356
360
[***]
61
65
[***]
 
211
215
[***]
 
361
365
[***]
66
70
[***]
 
216
220
[***]
 
366
370
[***]
71
75
[***]
 
221
225
[***]
 
371
375
[***]
76
80
[***]
 
226
230
[***]
 
376
380
[***]
81
85
[***]
 
231
235
[***]
 
381
385
[***]
86
90
[***]
 
236
240
[***]
 
386
390
[***]
91
95
[***]
 
241
245
[***]
 
391
395
[***]
96
100
[***]
 
246
250
[***]
 
396
400
[***]
101
105
[***]
 
251
255
[***]
 
401
405
[***]
106
110
[***]
 
256
260
[***]
 
406
410
[***]
111
115
[***]
 
261
265
[***]
 
411
415
[***]
116
120
[***]
 
266
270
[***]
 
416
420
[***]
121
125
[***]
 
271
275
[***]
 
421
425
[***]
126
130
[***]
 
276
280
[***]
 
426
430
[***]
131
135
[***]
 
281
285
[***]
 
431
435
[***]
136
140
[***]
 
286
290
[***]
 
436
440
[***]
141
145
[***]
 
291
295
[***]
 
441
445
[***]
146
150
[***]
 
296
300
[***]
 
446
450
[***]



Above rates are based on retail diesel @ $[***]/gallon - If retail diesel
exceeds $[***]/gallon, see fuel surcharge calculation below
Fuel Surcharge (FSC) Reimbursement = Gallons x FSC Reimbursement Rate
Gallons = Loaded Miles x 2 / Fuel Mileage per Gallon (which is set at 3)
FSC Reimbursement Rate = [***]
Wait Time = After first hour of Wait Time, $[***] per hour for each subsequent
hour of Wait Time
Rejects = Upon submission of Carrier-numbered reject run ticket, $[***]
Splits Loads = $[***] per run that involves Split Loads
Minimum Barrels = [***] netted barrels
Chain Up = $[***]




--------------------------------------------------------------------------------






/s/ Jeremy H. Gamboa                            2/24/15        
Jeremy H. Gamboa                                Date
     EVP & COO






































































































Confidential information has been omitted and separately filed with the
Securities and Exchange Commission. [***] indicates that confidential treatment
has been requested with respect to this omitted information.





--------------------------------------------------------------------------------






 
Customer Rate Sheet
Bridger TX/LA Rates



Region:  LA/TX/OK
Effective Date:  October 1, 2013*
*Rates are subject to change upon 30 days' notice



Loaded Miles
Rate
 
Loaded Miles
Rates
 
Loaded Miles
Rates
 
Loaded Miles
Rates
1
5
[***]
 
151
155
[***]
 
301
305
[***]
 
451
455
[***]
6
10
[***]
 
156
160
[***]
 
306
310
[***]
 
456
460
[***]
11
15
[***]
 
161
165
[***]
 
311
315
[***]
 
461
465
[***]
16
20
[***]
 
166
170
[***]
 
316
320
[***]
 
466
470
[***]
21
25
[***]
 
171
175
[***]
 
321
325
[***]
 
471
475
[***]
26
30
[***]
 
176
180
[***]
 
326
330
[***]
 
476
480
[***]
31
35
[***]
 
181
185
[***]
 
331
335
[***]
 
481
485
[***]
36
40
[***]
 
186
190
[***]
 
336
340
[***]
 
486
490
[***]
41
45
[***]
 
191
195
[***]
 
341
345
[***]
 
491
495
[***]
46
50
[***]
 
196
200
[***]
 
346
350
[***]
 
496
500
[***]
51
55
[***]
 
201
205
[***]
 
351
355
[***]
 
501
505
[***]
56
60
[***]
 
206
210
[***]
 
356
360
[***]
 
506
510
[***]
61
65
[***]
 
211
215
[***]
 
361
365
[***]
 
511
515
[***]
66
70
[***]
 
216
220
[***]
 
366
370
[***]
 
516
520
[***]
71
75
[***]
 
221
225
[***]
 
371
375
[***]
 
521
525
[***]
76
80
[***]
 
226
230
[***]
 
376
380
[***]
 
526
530
[***]
81
85
[***]
 
231
235
[***]
 
381
385
[***]
 
531
535
[***]
86
90
[***]
 
236
240
[***]
 
386
390
[***]
 
536
540
[***]
91
95
[***]
 
241
245
[***]
 
391
395
[***]
 
541
545
[***]
96
100
[***]
 
246
250
[***]
 
396
400
[***]
 
546
550
[***]
101
105
[***]
 
251
255
[***]
 
401
405
[***]
 
551
555
[***]
106
110
[***]
 
256
260
[***]
 
406
410
[***]
 
556
560
[***]
111
115
[***]
 
261
265
[***]
 
411
415
[***]
 
561
565
[***]
116
120
[***]
 
266
270
[***]
 
416
420
[***]
 
566
570
[***]
121
125
[***]
 
271
275
[***]
 
421
425
[***]
 
571
575
[***]
126
130
[***]
 
276
280
[***]
 
426
430
[***]
 
576
580
[***]
131
135
[***]
 
281
285
[***]
 
431
435
[***]
 
581
585
[***]
136
140
[***]
 
286
290
[***]
 
436
440
[***]
 
586
590
[***]
141
145
[***]
 
291
295
[***]
 
441
445
[***]
 
591
595
[***]
146
150
[***]
 
296
300
[***]
 
446
450
[***]
 
596
600
[***]



Fuel Surcharge (FSC) Reimbursement = Gallons x FSC Reimbursement Rate
Gallons = Loaded Miles x 2 / Fuel Mileage per Gallon (which is 4.5)
FSC Reimbursement Rate = [***]
Wait Time = After first hour of Wait Time, $[***] per hour for each subsequent
hour of Wait Time
Rejects = Upon submission of Carrier-numbered reject run ticket, $[***]
Splits Loads = $[***] per run that involves Split Loads
Minimum Barrels = [***]  netted barrels


















--------------------------------------------------------------------------------






Use for the following for Bridger Invoice:


Whiting TX
 
TX Loads
Pioneer
 
Apace
Endeavor
 
Mewborne
Prism
 
Bridger Station

































































































Confidential information has been omitted and separately filed with the
Securities and Exchange Commission. [***] indicates that confidential treatment
has been requested with respect to this omitted information.



--------------------------------------------------------------------------------






EXHIBIT C


Certain Agreements


[***]
















































































Confidential information has been omitted and separately filed with the
Securities and Exchange Commission. [***] indicates that confidential treatment
has been requested with respect to this omitted information.

